DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claims 24, 31, 37 and 40 the cancellation of claims 28, 39 and 42 and the arguments presented has overcome the rejections and objection presented in the previous Office Action. Therefore, the previously presented rejections and objection have been withdrawn by the Examiner in this present action. However, upon further consideration, a new ground(s) of rejection is made in view of Koo (US 20015/0333148) and Hsieh (2011/0031538) below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-27, 29-38 and 40-41is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2015/0333148; IDS, 01/20/2021) in view of Hsieh (US 2011/0031538; IDS, 01/20/2021).
Koo is directed to semiconductor devices and methods of manufacturing the devices. Koo illustrates such a semiconductor device in Figure 17. (Para, 0074; Fig.1, 17). Koo discloses the semiconductor device according to example embodiments of the inventive concept may include the gate electrode structure GE provided on the substrate 100. (Para, 0074; Fig.1, 17). Koo discloses the substrate 100 may be or may include a semiconductor wafer, which is made of at least one of silicon, germanium, silicon-germanium, or semiconductor compound. (Para, 0075; Fig.1, 17). Koo discloses a device isolation pattern 104 may be provided on the   substrate 100 to define the active region 102. (Para, 0075; Fig.1, 17). Koo discloses the device isolation pattern 104 may be formed of or may include an insulating layer. (Para, 0075; Fig. 1, 17). Koo explains the active region 102 may be a portion of the substrate 100 defined or enclosed by the device isolation pattern 104. (Para, 0075; Fig.1, 17). 
Koo discloses the gate electrode structure GE may include the gate electrode pattern 138 and the gate capping pattern 142 that are sequentially stacked on the substrate 100. (Para, 0076; Fig.1, 17). Koo discloses the gate electrode pattern 138 may be formed of a metallic material such as metal nitrides or metals. (Para, 0076; Fig. 1, 17). Koo discloses the gate capping pattern 142 may include a material having an etch selectivity with respect to the first and second ILD layers 124 and 146, such as the gate capping pattern 142 may include a silicon nitride layer or a silicon oxynitride layer. (Para, 0076; Fig. 1, 17).
Koo discloses spacer structures SP may be provided on each sidewall of the gate electrode structures GE and they may extend parallel to the gate electrode structures GE or the y direction. (Para, 0078; Fig.1, 17). Koo discloses each of the spacer structures SP may include the first spacer 122 and the second spacer 144 thereon so the spacer structure SP may be a 122 and 144 that are sequentially stacked on the substrate 100. (Para, 0078; Fig.1, 17).  Koo also discloses the top surface 122a of the first spacer 122 may be higher than the top surface 138a of the gate electrode pattern 138. Koo explains, an interface 122a between the first and second spacers 122 and 144 may be positioned at a higher level than the top surface 138a of the gate electrode pattern 138. (Para, 0078; Fig.1, 17). These disclosures and illustrations teach and/or suggest the limitation of claims 24 and 31 where a transistor comprises a first dielectric material between a lower portion of a sidewall of the gate electrode and at least one of the source, drain, or contact metallization; and a second dielectric material over the first dielectric material layer, the second dielectric material between an upper portion of the gate electrode sidewall and at least one of the source, drain, and contact metallization. Koo also discloses a method of fabricating a semiconductor device where the spacer structures SP and gate electrode GE are formed by CVD, CMP and/or etching methods. This allows for the thicknesses and/or heights of the dielectric layers and/or heights of the gate electrode can be optimized during the fabrication process to achieve desired characteristics. Therefore, Koo also contemplates the limitations of claim 27. 
Koo also discloses the first spacer 122 may include a low-k material such as a low-k nitride layer including SiCN or SiCON.  (Para, 0078; Fig.1, 17). Koo also discloses the second spacer 144 may be formed of or may include a material having a dielectric constant higher than a dielectric constant of the first spacer 122 such as SiN layer. (Para, 0078; Fig.1, 17). In example embodiments, where the first spacer 122 is formed of a SiCN-containing layer, the second spacer 144 may be formed of or may include a SiCN layer, whose dielectric constant is higher than a dielectric constant of the first spacer 122. (Para, 0078; Fig.1, 17). These disclosures teach and/or suggest the limitation of claims 24 and 31, wherein the second dielectric material has a higher relative permittivity than the first dielectric material and the limitations of claims 25-26.  
134 may be disposed between the gate electrode pattern 138 and the substrate 100 and between the gate electrode pattern 138 and the first spacer 122. (Para, 0080; Fig.1, 17). Koo discloses the gate dielectric layer 134 may extend along the gate electrode pattern 138 or parallel to the y direction and it may include a high-k material. (Para, 0080; Fig.1, 17). Koo explains that in example embodiments, the gate dielectric layer 134 may extend along the sidewall of the first spacer 122 and may be interposed between the second spacer 144 and the gate capping pattern 142. (Para, 0080; Fig. 1, 17). Koo discloses in example embodiments, each of the active regions 102 may have at least one recessed region, in which the epitaxial pattern 114 is provided. (Para, 0081; Fig.1, 17). Koo discloses the epitaxial patterns 114 may serve as source/drain regions of a field effect transistor where the top surfaces of the epitaxial patterns 114 may be positioned at a level that is substantially equivalent to or higher than that of the active region 102. (Para, 0081; Fig.1, 17). Koo explains the epitaxial patterns 114 may be formed of or may include a semiconductor material different from the substrate 100, such as a semiconductor material having a lattice constant different from a lattice constant of the substrate 100. (Para, 0081; Fig.1, 17). Koo discloses the epitaxial patterns 114 may exert a compressive or tensile stress on a channel region, which is a portion of the active region 102 positioned below the gate electrode structure GE. (Para, 0081; Fig.1, 17).  These disclosures and the illustrations of Figures 1 and 17 teach and/or suggest the limitations of claim 24 and 31 where a transistor comprises a source and a drain separated by a channel and where a transistor comprises a gate stack disposed over the channel, the gate stack comprising a gate dielectric and a gate electrode.
Koo discloses the semiconductor capping pattern 116 may be provided on each of the epitaxial patterns 114 and they may be in direct contact with source/drain regions of a field effect transistor. (Para, 0083; Fig.1, 17). Koo discloses the semiconductor capping patterns 116 may include the same semiconductor element as the substrate 100 or the epitaxial patterns 114. (Para, 0083; Fig. 1, 17). For example, Koo discloses the semiconductor capping 116 may be formed of or may include silicon or silicon-germanium. (Para, 0083; Fig.1, 17). Koo discloses that in some embodiments, each of the semiconductor capping patterns 116 may be a double-layered structure including a silicon layer and a silicon-germanium layer and the semiconductor capping patterns 116 may be doped with elements different from dopants contained in the epitaxial patterns 114. (Para, 0083; Fig.1, 17). Koo explains this makes it possible to reduce contact resistance between the semiconductor capping patterns 116 and the source/drain regions. (Para, 0083; Fig.1, 17). 
Koo discloses a metal silicide layer may be further provided on the semiconductor capping patterns 116, which may be a result of reaction between semiconductor elements and metallic elements contained in the semiconductor capping patterns 116. Koo discloses a first ILD layer 124 may also be provided on the substrate 100. (Para, 0085; Fig.1, 17). Koo explains the first ILD layer 124 may have the top surface 124a that is substantially coplanar with the top surface 142a of the gate electrode structures GE and it may include a silicon oxide layer. (Para, 0085; Fig.1, 17). Koo discloses the second ILD layer 146 may be formed on the first ILD layer 124 and may cover the gate electrode structures GE. (Para, 0085; Fig. 1, 17). Koo discloses the second ILD layer 146 may be formed of or may include a silicon oxide layer or a low-k oxide layer such as a carbon-doped silicon oxide layer (e.g., SiCOH). (Para, 0085; Fig.1, 17). Koo also discloses a pad oxide may be further disposed between the substrate 100 and the first ILD layer 124 and it may be formed of, for example, a silicon oxide layer. (Para, 0085; Fig.1, 17). 
Koo discloses, contact plugs 150 may be provided on the substrate 100 to penetrate the first and second ILD layers 124 and 146 and may be in contact with the semiconductor capping patterns 116, respectively. (Para, 0086; Fg.1, 17). Koo discloses the contact plugs 150 may be aligned with the semiconductor capping patterns 116 or the epitaxial patterns 114, respectively. (Para, 0086; Fig.1, 17). Koo also discloses the contact plugs 150 may be formed of or may include a metallic material such as tungsten and in some example embodiments, each of the 150 may include a barrier metal layer such as a metal nitride) and a metal layer such as tungsten that are stacked on each of the epitaxial patterns 114. (Para, 0086; Fig.1, 17). These disclosures and the illustrations of Figures 1 and 17 teach and/or suggest the limitation of claims 24 and 31 where a transistor comprises contact metallization coupled to the source and drain. 
Still, the disclosures and illustrations of Koo fail to teach and/or suggest the limitation of claim 24 where a transistor comprises an outer dielectric material between the first dielectric material and the source, drain or contact metallization, wherein the outer dielectric material has a higher relative permittivity than the first dielectric material as well as the limitation of claim 31 where a transistor comprises an inner dielectric material between the first dielectric material and the gate electrode, wherein the inner dielectric material has higher relative permittivity than the first dielectric material. However, the disclosures and illustrations of Koo in view of the disclosures and illustrations of Hsieh provides such teachings.
Hsieh is directed to a CMOS structure with multiple spacers. Hsieh illustrates the structure in Figure 7. Hsieh discloses the structure comprises a gate stack 12 comprising a gate dielectric 14 over which a gate electrode 16 is formed. (Para, 0013-0014; Fig.7). Hsieh also discloses the structure comprises liner layers 221 and 222 which are patterned to form liner 241 and first spacers 242. (Para, 0018-0019; Fig.7). Hsieh also discloses the liner layer 221 comprises silicon oxide, silicon nitride, oxynitride, silicon boron nitride or boron nitride and the first spacer layer 222 comprises a material having a relatively low dielectric constant (K) ranges from about 4.5 to 5.5. (Para, 0018; Fig.7). Hsieh discloses the a spacer layer 26 comprises of material having K in the range of 5.0 to 7.8 is formed over the resulting structure and is then patterned to form second gate spacers 28 which protect spacers 24 from being attacked. (Para, 0020-0021; Fig.7). The disclosures and illustrations of Koo as discussed above in view of these disclosures and illustrations of Hsieh teach and/or suggest the limitation of claim 24 where a transistor comprises an outer dielectric material (second gate spacer 28) between the first 242) and the source, drain or contact metallization, wherein the outer dielectric material has a higher relative permittivity than the first dielectric material as well as the limitation of claim 31 where a transistor comprises an inner dielectric material (liner 241) between the first dielectric material and the gate electrode, wherein the inner dielectric material has higher relative permittivity than the first dielectric material. Moreover, the disclosures and illustrations of Koo in view of these disclosures and illustrations of Hsieh teach and/or suggest the limitation of claims 29-30, 32-36.
Koo discloses the substrate may comprises more than one active region 102, each separated by a device isolation pattern 104. (Para, 0075). Koo also explains the substrate 100 may be a silicon wafer, and the epitaxial patterns 114 may be formed of or may include embedded silicon-germanium (e-SiGe) or germanium. (Para, 0081; Fig.1, 17). Koo, explains in this case, a compressive stress may be exerted on the channel region, and the epitaxial patterns 114, on which such a compressive stress is exerted, may be used for PMOS field effect transistors. (Para, 0082; Fig.1, 17). Koo discloses in some embodiments, the epitaxial patterns 114 may be formed of or may include silicon carbide (SiC), and in this case a tensile force may be exerted on a channel region, and the epitaxial patterns 114, on which such a tensile stress is exerted, may be used for NMOS field effect transistors. (Para, 0082; Fig.1, 17). Koo discloses in an example embodiments of the inventive concept, a field effect transistor may include the spacer structure SP including the first and second spacers 122 and 144 sequentially stacked on the substrate 100; that is, the field effect transistor may include a double-layered spacer structure. In example embodiments, the first spacer 122 may be formed of a low-k material, and this may make it possible to reduce a parasitic capacitance between the gate electrode pattern 138 and the contact plug 150. (Para, 0087; Fig. 1, 17). These disclosures and the illustrations of Figures 1 and 17 of Koo in view of the disclosures of Hsieh discussed above teach and/or suggest the limitations of claims 37 and 38.

It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the disclosures of Koo in view of the disclosures of Hsieh because both are directed to methods of fabricating semiconductor devices and the resulting devices and Hsieh discloses a CMOS device with multiple spacers that reduces the capacitive coupling in a semiconductor device and facilitates cooperation between the gate and source drain regions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899